DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on May 13, 2022 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on May 12, 2022. Claims 16 and 24 have been amended. Claims 1-30 remain pending. This communication is considered fully responsive and sets forth below:
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
Allowable Subject Matter
5.	Claims 1-30 are allowed. The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Trappitt (US 2018/0077572) and Adachi et al. (US 2009/0323608) are generally directed to various aspects of method of mobile campaign provisioning using a dynamic beacon streaming network system that employs a server and an access point within a wireless local area network (WLAN), wherein the server receives from the access point identifying information associated with the access point and some number of client devices positioned within wireless communication range of the access point, and he access point executes a display rule associated with each SSID to control display of appropriate SSIDs by the client devices as user-selectable network names; simultaneously conduct communication on at least two frequency channels, wherein the apparatus includes a communication unit which refers to a connection management table to determine a communication system which can be used by a wireless communication terminal using an identifier of the wireless communication terminal, and conducts communication with the wireless communication terminal on a second frequency channel using the communication system, when a request from the wireless communication terminal to change the first frequency channel to the second frequency channel is permitted. 
However, in consideration of the claims amendment with arguments/remarks filed May 12, 2022, the information disclosure statement submitted on May 13, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“scanning the indicated operating channel of the second AP in the second frequency band based on the first frame;” and “receiving a second frame from the second AP over the second wireless network based at least in part on the scanning, the second frame including association information for the second AP,” as specified in claim 1. 
Similar limitations are included in claim 16. 
Dependent claims 2-15 and 17-30 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473